Trammell,
concurring: I concur in the result reached. With respect to the inclusion in invested capital of $45,163.30 representing the cash received for intangible assets which were paid in by E. L. Young & Co. for 1863 shares of the petitioner’s no par value stock, I agree that this amount should be included in invested capital but do not concur in the majority opinion with respect to the basis upon which it is allowed.
In my opinion, the fact that these intangible assets were sold for cash immediately after their transfer to the petitioner and the fact that there was an agreement that they would be transferred at that price entered into prior to the transaction, seem to me to establish the value of these intangible assets. This reduces the situation to a case where intangible assets of the value of $45,163.30 were paid in to the corporation for stock, and upon this ground they should be included in invested capital under the provisions of section 326, subject to the limitation on intangible assets acquired for stock. Since the capitalization was such that the entire value would be included in invested capital upon this basis, the same result is reached as is reached in the majority opinion and in my opinion this is a much sounder basis than that set forth in the majority opinion.
Smith and Murdock agree with the above.